UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-05276_ ­­ Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/11 is included with this Form. ¢ Value Line Strategic Asset Management Trust (Unaudited) Semiannual Report To Contractowners Stephen E. Grant, Portfolio Manager (right) Jeffrey D. Geffen, Director of Fixed Income(left) Objective: High total investment return consistent with reasonable risk Inception Date: October 1, 1987 Net Assets at June 30, 2011: Portfolio Composition at June 30, 2011: (Percentage of Total Net Assets) Top Ten Holdings (As of 6/30/2011) Company Percentage of Total Net Assets Government National Mortgage Association, 5.50%, 8/20/37 % SLM Corp., 5.19%, 4/1/14 % U.S. Treasury Bonds, 6.13%, 11/15/27 % U.S. Treasury Notes, 1.00%, 9/30/11 % Federal Farm Credit Bank, 1.50%, 12/8/14 % AMETEK, Inc. % Federal Home Loan Banks, 1.25%, 6/16/14 % U.S. Treasury Notes, 1.00%, 10/31/11 % Express Scripts, Inc. % U.S. Treasury Notes, 1.88%, 7/15/13 % Equity Sector Weightings vs. Index (As of 6/30/2011) About information in this report: • It is important to consider the Trust’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. • The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. The Barclays Capital US Government/Credit Bond Index is an unmanaged index that is generally considered to be representative of U.S. government and corporate bond market activity. Index returns are provided for comparative purposes. Please note that the indices are not available for direct investment and their returns do not reflect the fees and expenses that have been deducted from the Trust. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 1 ¢ Value Line Strategic Asset Management Trust (Unaudited) Semiannual Report To Contractowners Average Annual Total Returns (For periods ended 6/30/2011) Year to Date (not annualized) 1 Yr 3 Yrs 5 Yrs 10 Yrs Since Inception 10/01/1987 Value Line Strategic Asset Management Trust 8.02% 26.13% 3.65% 5.08% 4.32% 9.75% S&P 500 Index 6.02 % 30.69 % 3.34 % 2.94 % 2.72 % 9.67 % Barclays Capital US Government/Credit Bond Index 2.47 % 3.77 % 5.76 % 6.08 % 5.35 % 6.79 % All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call us at (800) 221-3253 or visit our website at www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Trust expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Trust will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contract owner may pay on distributions or redemption of units. Trust Expenses By investing in the Trust, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Trust expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Trust and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on January 1, 2011 and held for six months ended June 30, 2011. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 2 VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST ¢ Value Line Strategic Asset Management Trust (Unaudited) Semiannual Report To Contractowners Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Trust’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Trust’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Trust and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Account Value January 1, 2011 Ending Account Value June 30, 2011 Expenses Paid During Period* Annualized Expense Ratio Actual $ $ $ 0.86% Hypothetical (5% return before expenses) $ $ $ 0.86% * Expenses are equal to the Trust’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181/365 (to reflect the Trust’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST 3 ¢ Value Line Strategic Asset Management Trust Schedule of Investments June 30, 2011 (Unaudited) Common Stocks — 73.5% Shares Value Consumer Discretionary — 11.5% AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Chipotle Mexican Grill, Inc. * Coach, Inc. Coinstar, Inc. * Darden Restaurants, Inc. Fossil, Inc. * Genuine Parts Co. Guess?, Inc. Johnson Controls, Inc. LKQ Corp. * McDonald’s Corp. O’Reilly Automotive, Inc. * Phillips-Van Heusen Corp. Priceline.com, Inc. * Signet Jewelers Ltd. * Strayer Education, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Tupperware Brands Corp. Warnaco Group, Inc. (The) * WMS Industries, Inc. * Wolverine World Wide, Inc. Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples — 4.3% British American Tobacco PLC ADR Church & Dwight Co., Inc. Energizer Holdings, Inc. * Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Hormel Foods Corp. PepsiCo, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. Energy — 2.6% Concho Resources, Inc. * EQT Corp. FMC Technologies, Inc. * McDermott International, Inc. * World Fuel Services Corp. Financials — 4.5% Affiliated Managers Group, Inc. * AFLAC, Inc. Arch Capital Group Ltd. * Bank of Hawaii Corp. Bank of Montreal BlackRock, Inc. Eaton Vance Corp. Franklin Resources, Inc. M&T Bank Corp. ProAssurance Corp. * Royal Bank of Canada Shares Value Stifel Financial Corp. * $ T. Rowe Price Group, Inc. Toronto-Dominion Bank (The) Wells Fargo & Co. Health Care — 11.4% Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Cerner Corp. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Pharmasset, Inc. * ResMed, Inc. * SXC Health Solutions Corp. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * United Therapeutics Corp. * UnitedHealth Group, Inc. WellPoint, Inc. West Pharmaceutical Services, Inc. Industrials — 18.1% Acuity Brands, Inc. AMETEK, Inc. Babcock & Wilcox Co. * BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. CLARCOR, Inc. Curtiss-Wright Corp. Danaher Corp. DigitalGlobe, Inc. * Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Flowserve Corp. General Dynamics Corp. Geo Group, Inc. (The) * IDEX Corp. IHS, Inc. Class A * ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern* Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Navistar International Corp. * 4 See Notes to Financial Statements. ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) June 30, 2011 (Unaudited) Shares Value Polypore International, Inc. * $ Precision Castparts Corp. Republic Services, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) TransDigm Group, Inc. * United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. Information Technology — 9.5% Accenture PLC Class A Acme Packet, Inc. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Apple, Inc. * Aruba Networks, Inc. * Blackboard, Inc. * Cavium, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * CommVault Systems, Inc * Concur Technologies, Inc. * Dolby Laboratories, Inc. Class A * Equinix, Inc. * FactSet Research Systems, Inc. Informatica Corp. * Oracle Corp. Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. Teradata Corp. * TIBCO Software, Inc. * VeriFone Systems, Inc. * VMware, Inc. Class A* Wright Express Corp. * Materials — 8.6% Air Products & Chemicals, Inc. Airgas, Inc. Albemarle Corp. AptarGroup, Inc. Ball Corp. Celanese Corp. Series A CF Industries Holdings, Inc. Crown Holdings, Inc. * Ecolab, Inc. FMC Corp. Greif, Inc. Class A Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Valspar Corp. (The) Shares Value Telecommunication Services — 1.6% American Tower Corp. Class A * $ Crown Castle International Corp. * SBA Communications Corp. Class A * Utilities — 1.4% ITC Holdings Corp. NSTAR Oneok, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $147,071,177) $ Principal Amount Value U.S. Government Agency Obligations — 11.2% $ Federal Farm Credit Bank, 1.50%, 12/8/14 $ Federal Home Loan Banks, 1.25%, 6/16/14 Federal Home Loan Mortgage Corp., 4.00%, 12/15/13 Federal Home Loan Mortgage Corp., 5.00%, 1/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 11/1/21 Federal Home Loan Mortgage Corp., 5.50%, 4/15/22 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 5.50%, 3/15/24 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal National Mortgage Association, 4.00%, 6/1/26 Federal National Mortgage Association, 4.00%, 6/1/26 Federal National Mortgage Association, 3.50%, 7/1/26 Federal National Mortgage Association, 4.00%, 7/1/26 Federal National Mortgage Association, 5.00%, 11/1/34 Federal National Mortgage Association, 4.50%, 7/1/40 Federal National Mortgage Association, 4.50%, 8/1/40 Federal National Mortgage Association, 4.50%, 8/1/40 Federal National Mortgage Association, 4.50%, 9/1/40 Federal National Mortgage Association, 4.50%, 10/1/40 See Notes to Financial Statements. 5 ¢ Value Line Strategic Asset Management Trust Schedule of Investments (Continued) June 30, 2011 (Unaudited) Principal Amount Value $ Federal National Mortgage Association, 4.50%, 2/1/41 $ Federal National Mortgage Association, 4.50%, 3/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 4/1/41 Federal National Mortgage Association, 4.50%, 5/1/41 Government National Mortgage Association, 5.50%, 1/15/36 Government National Mortgage Association, 4.25%, 2/20/37 Government National Mortgage Association, 5.50%, 8/20/37 Government National Mortgage Association, 3.00%, 4/16/39 Total U.S. Government Agency Obligations (Cost $38,842,436) U.S. Treasury Obligations — 5.8% U.S. Treasury Notes, 1.00%, 8/31/11 U.S. Treasury Notes, 1.00%, 9/30/11 U.S. Treasury Notes, 1.00%, 10/31/11 U.S. Treasury Notes, 1.88%, 7/15/13 (1) U.S. Treasury Bonds, 6.13%, 11/15/27 U.S. Treasury Bonds, 4.50%, 5/15/38 U.S. Treasury Bonds, 4.38%, 5/15/40 Total U.S. Treasury Obligations (Cost $19,604,944) Corporate Bonds & Notes — 8.8% Basic Materials — 0.3% PPG Industries, Inc., 1.90%, 1/15/16 Communications — 0.9% AT&T, Inc., 2.50%, 8/15/15 BellSouth Corp., 5.20%, 9/15/14 Consumer, Non-cyclical — 1.1% Campbell Soup Co., 3.05%, 7/15/17 Coca-Cola Co. (The), 1.50%, 11/15/15 Medco Health Solutions, Inc., 2.75%, 9/15/15 Energy — 0.9% ConocoPhillips, Fixed, 4.60%, 1/15/15 Halliburton Co., Fixed, 6.15%, 9/15/19 NextEra Energy Capital Holding, Inc., 2.55%, 11/15/13 Principal Amount Value Financial — 3.0% $ General Electric Capital Corp., 0.47%, 5/11/16 (2) $ Goldman Sachs Group, Inc. (The), 0.70%, 3/22/16 (2) JPMorgan Chase & Co., 3.45%, 3/1/16 SLM Corp., 5.19%, 4/1/14 (2) Wachovia Corp., 0.52%, 6/15/17 (2) Industrial — 2.0% Abbott Laboratories, 4.13%, 5/27/20 Boeing Co. (The), Fixed, 3.50%, 2/15/15 Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 Noble Holding International Ltd., 3.05%, 3/1/16 Praxair, Inc., 5.20%, 3/15/17 Snap-On, Inc., 4.25%, 1/15/18 Tyco International Finance SA, 3.75%, 1/15/18 Technology — 0.3% Hewlett-Packard Co., 2.20%, 12/1/15 Utilities — 0.3% Commonwealth Edison Co., 4.00%, 8/1/20 Total Corporate Bonds & Notes (Cost $31,047,905) Total Investments — 99.3% (Cost $236,566,462) $ Cash And Other Assets In Excess Of Liabilities — 0.7% Net Assets —100.0% $ Net Asset Value Per Outstanding Share ($360,159,864 ÷ 18,569,503 shares outstanding) $ * Non-income producing. Treasury Inflation-Protection Security (TIPS) The rate shown on floating rate securities is the rate at the end of the reporting period. The rate changes monthly. ADR American Depositary Receipt. 6 See Notes to Financial Statements. ¢ Value Line Strategic Asset Management Trust Statement of Assets and Liabilities June 30, 2011 (Unaudited) ASSETS: Investment securities, at value (Cost - $236,566,462) $ Cash Receivable for securities sold Interest and dividends receivable Receivable for trust shares sold Prepaid expenses Total Assets LIABILITIES: Payable for trust shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Shares of beneficial interest, at $0.01 par value (authorized unlimited, outstanding 18,569,503 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized gain on investments and foreign currency Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value Per Outstanding Share ($360,159,864 ÷ 18,569,503 shares outstanding) $ Statement of Operations For the Six Months Ended June 30, 2011 (Unaudited) INVESTMENT INCOME: Interest $ Dividends (net of foreign withholding tax of $11,786) Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Trustees’ fees and expenses Custodian fees Insurance Printing and postage Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN EXCHANGE TRANSACTIONS: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions NET INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 7 ¢ Value Line Strategic Asset Management Trust Statement of Changes in Net Assets Six Months Ended June 30, 2011 (unaudited) Year Ended December 31, Operations: Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Distributions to Shareholders: Net investment income — (2,802,691 ) Trust Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders — Cost of shares redeemed (26,675,329 ) (60,563,078 ) Net decrease in net assets from trust share transactions (24,213,087 ) (53,199,467 ) Total Increase/(Decrease) in Net Assets (6,309,980 ) NET ASSETS: Beginning of period $ $ End of period $ $ Undistributed net investment income, at end of period $ $ 8 See Notes to Financial Statements. ¢ Value Line Strategic Asset Management Trust Financial Highlights Selected data for a share of beneficial interest outstanding throughout each period: Six Months Ended June 30, 2011 (Unaudited) Years Ended December 31, Net asset value, beginning of period $ Income from investment operations: Net investment income Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income — ) Distributions from net realized gains — — ) Total distributions — ) Net asset value, end of period $ Total return* %(3) % % )% % % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets(1) %(4) %(5) % Ratio of expenses to average net assets(2) %(4) %(6) % Ratio of net investment income to average net assets %(4) % Portfolio turnover rate 14 %(3) 21 % 16 % 24 % 26 % 26 % * Total returns do not reflect the effects of charges deducted under the terms of Guardian Insurance and Annuity Company, Inc.’s (GIAC) variable contracts. Including such charges would reduce the total returns for all periods shown. Ratio reflects expenses grossed up for custody credit arrangement and grossed up for the waiver of a portion of the service and distribution plan fees by the Distributor. The ratio of expenses to average net assets net of custody credits, but exclusive of the fee waivers would have been 0.99% for the year ended December 31, 2008 and would not have changed for the other periods shown. Ratio reflects expenses net of the custody credit arrangement and net of the waiver of a portion of the service and distribution plan fees by the Distributor. Not annualized. Annualized. Ratio reflects expenses grossed up for the reimbursement by Value Line, Inc. of certain expenses incurred by the Trust. Ratio reflects expenses net of the reimbursement of Expenses by Value Line, Inc. See Notes to Financial Statements. 9 ¢ Value Line Strategic Asset Management Trust Notes to Financial Statements June 30, 2011 (Unaudited) 1. Significant Accounting Policies Value Line Strategic Asset Management Trust (the “Trust”) is an open-end diversified management investment company registered under the Investment Company Act of 1940, as amended, which seeks to achieve a high total investment return consistent with reasonable risk by investing primarily in a broad range of common stocks, bonds and money market instruments. The Trust will attempt to achieve its objective by following an asset allocation strategy based on data derived from computer models for the stock and bond markets that shifts the assets of the Trust among equity, debt and money market securities as the models indicate and its investment adviser, EULAV Asset Management (the “Adviser”), deems appropriate. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Trust in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term investments with maturities 60 days or less at date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Trustees may determine in good faith. In addition, the Trust may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Trustees has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements The Trust follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; ● Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Trust’s investments in securities as of June 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
